Citation Nr: 1530743	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  09-15 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to a service-connected disability.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In a March 2011 decision the Board denied the Veteran's claim of entitlement to service connection for GERD, and remanded his claim for an increased disability rating for PTSD for further development.  The Veteran appealed the Board's March 2011 decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in July 2012 the Court vacated the part of the Board's decision denying service connection for GERD, pursuant to a Joint Motion (JMR).  

In August 2012 the RO granted an increased initial 50 percent disability rating from February 8, 2008, and a 70 percent disability rating from April 26, 2011, for the Veteran's PTSD.  

In a May 2013 decision the Board denied the Veteran increased ratings for his service-connected PTSD, and remanded his GERD claim for further development.  The Board also remanded the Veteran's TDIU claim, which it inferred as part and parcel of the Veteran's PTSD increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In November 2010 the Veteran appeared at a video conference hearing before a Veterans Law Judge, who has since retired from the Board.  A transcript of the hearing is of record.  Pursuant to 38 C.F.R. § 20.707, in a letter dated in October 2012, the Veteran was advised of his right to a second Board hearing before another judge and to let VA know whether he wanted a second hearing within thirty days of the date of the letter.  As neither the Veteran nor his representative responded, the right was deemed waived, and the matter assigned to another Veterans Law Judge, who subsequently issued the March 2011 Board decision.

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2013 the Board remanded the Veteran's claim in order to obtain a VA examination regarding the Veteran's currently diagnosed GERD, and adjudicate the Veteran's claim for TDIU.  In reviewing the electronic record the Board has determined that the required development was not done.  The Board, consequently, finds that the remand instructions were not substantially complied with, and remands the case so that the RO may comply with the previous instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

The most recent VA treatment records in the virtual claims file are dated December 17, 2012.  The Veteran's more recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from December 18, 2012, to present.

2.   Afford the Veteran a VA medical examination by an appropriate medical provider for the purpose of obtaining an opinion as to the etiology of the Veteran's current GERD disability.  The claims folder must be made available to the examiner, and the examiner must specify in the examination report that the claims file was reviewed.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's GERD disability is related to service.  

The examiner should also opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's GERD is related to the Veteran's service-connected disabilities in terms of whether it is either caused by, or is permanently aggravated by, PTSD, tinnitus, or bilateral hearing loss, beyond its normal progression.  In particular, the examiner should address whether the Veteran's brief September 2010 sertraline prescription, prescribed for PTSD symptoms, is more likely than not to have aggravated the Veteran's existing GERD.  

Note that any lack of documented treatment in service, or at the reported time of injury, while probative, cannot serve as the sole basis for a negative finding. The Veteran is presumed competent and credible to report disabilities that can be perceived by the five senses.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed.Cir.2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven").

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After the above development has been completed, provide the Veteran with a general VA examination relating to his TDIU claim.  The examiner must interview the Veteran as to his education, training, and work history.  The examiner must also provide an opinion as to the functional impairment caused by the Veteran's service-connected disabilities as a whole with regard to his ability to perform tasks, including sedentary and physical tasks.  The Veteran's service-connected disabilities are either:

a. post-traumatic stress disorder (PTSD), tinnitus, and bilateral hearing loss; or

b. post-traumatic stress disorder (PTSD), tinnitus, bilateral hearing loss, AND GERD, depending on the outcome of the GERD related examination (discussed above).  

Additionally, the examiner should comment as to the type of employment the Veteran would be capable of engaging in given his current skill set and educational background.

The examiner must review the claims file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale.

4.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and the Veteran's representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

